

116 S1047 IS: PPP Flexibility for Farmers and Ranchers Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1047IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Marshall (for himself, Mr. Hickenlooper, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to allow certain ranchers and farmers categorized as partnerships to use an alternative calculation for a maximum loan amount under the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the PPP Flexibility for Farmers and Ranchers Act.2.Partnership paycheck protection program loan calculation as farmer or rancher(a)In generalSection 7(a)(36)(V)(i)(I) of the Small Business Act (15 U.S.C. 636(a)(36)(V)(i)(I)) is amended by inserting is a partnership, after independent contractor,.(b)Effective date; Applicability(1)In generalExcept as provided in paragraph (2), the amendment made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.(2)Exclusion of loans already forgivenThe amendments made by subsection (a) shall not apply to a loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) for which the borrower received forgiveness before the date of enactment of this Act under section 1106 of the CARES Act (15 U.S.C. 9005).